    Case: 1:19-cv-02853-SL Doc #: 63 Filed: 07/13/20 1 of 10. PageID #: 2593




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

    ENOCH JAEGER,              )                             CASE NO. 1:19-cv-2853
                               )
                               )
                  PETITIONER,  )                             JUDGE SARA LIOI
                               )
    vs.                        )
                               )                             MEMORANDUM OPINION AND
                               )                             ORDER
    WARDEN LYNEAL WAINWRIGHT, )
    et al.                     )
                               )
                  RESPONDENTS. )

        Before the Court are seven motions submitted by petitioner, Enoch Jaeger

(“Jaeger”):

        motion to vacate or set aside (with written objections) the magistrate judge’s
        order denying Jaeger’s motion to be noticed of filings (Doc. No. 55);

        motion to vacate or set aside the magistrate judge’s order denying Jaeger’s
        motion for an extension of time (Doc. No. 56);

        motion to vacate or set aside (with written objections) the magistrate judge’s
        order denying Jaeger’s motion for an extension of time (Doc. No. 57);

        motion to vacate or set aside, and written objections to the magistrate judge’s
        report and recommendation (“R&R”) (Doc. No. 58);

        motion to exceed page limitations (Doc. No. 59);

        motion to vacate this Court’s order adopting in part and denying in part the
        magistrate judge’s R&R (Doc. No. 60)1; and

        motion for summary judgment and motion for declaratory judgment (Doc. No.
        61).




1
  Because there are numerous motions to vacate currently pending before the Court, when the Court refers
to the “motion to vacate” herein, it is referring to Doc. No. 60, unless otherwise specified.
    Case: 1:19-cv-02853-SL Doc #: 63 Filed: 07/13/20 2 of 10. PageID #: 2594




Respondents filed a response in opposition to Jaeger’s motion to vacate. (Doc. No. 62.) For

the reasons set forth herein, Doc. Nos. 55, 56, 57, 58, 59, and 61 are DENIED as moot,

Jaeger’s motion to vacate (Doc. No. 60) is GRANTED in part and DENIED in part.

           I.    BACKGROUND

        Jaeger filed his petition under 28 U.S.C. § 2254 for writ of habeas corpus on

December 6, 2019. (Doc. No. 1.) Jaeger filed numerous documents and motions thereafter.

Respondents filed a motion to dismiss the case as a mixed petition on March 6, 2020. (Doc.

No. 11.)

         On May 28, 2020, Magistrate Judge Jonathan D. Greenberg filed an R&R denying

a number of Jaeger’s pending motions and recommending that this Court deny

respondent’s motion to dismiss and, instead, stay the case pending resolution of Jaeger’s

unexhausted claims. (Doc. No. 33, report and recommendation (“R&R”) at 15992.) Citing

28 U.S.C. § 636(b)(1), the magistrate judge concluded the R&R by stating “[a]ny

objections to this Report and Recommendation must be filed with the Clerk of Court within

fourteen (14) days after the party objecting has been served….” (Id. at 1624.) A copy of

the R&R was mailed to Jaeger on May 28, 2020. (See docket entry dated May 28, 2020.)

        On June 19, 2020, this Court filed a memorandum opinion and order adopting in

part, and modifying in part, Magistrate Judge Greenberg’s R&R. (Doc. No. 52.) In that

order, the Court noted, with respect to the 14-day objection period, “[b]ecause Jaeger is

incarcerated, the Court added several days [to the 14-day period] to allow Jaeger time to



2
  All page numbers refer to the page identification number generated by the Court’s electronic docketing
system.
                                                   2
  Case: 1:19-cv-02853-SL Doc #: 63 Filed: 07/13/20 3 of 10. PageID #: 2595




file an objection. No objections have been filed nor has any extension of time been sought.”

(Id. at 2444.)

        On July 2, 2020, over one month after the R&R was filed and mailed to Jaeger, the

Clerk received and filed Jaeger’s written objections to the R&R. (See Doc. No. 58.) Jaeger

claims that his objections are timely because he “did not receive service [of the R&R] until

June 9, 2020[,]” (twelve days after the R&R was mailed) and he allegedly provided his

objections to prison officials on June 17, 2020 (though his objections were postmarked

June 26, 2020). (Doc. No. 60 at 2553.)

        Even if Jaeger’s objections were timely, they are now moot because this Court

granted Jaeger leave to file an amended petition. One of Jaeger’s primary objections related

to the R&R is that the magistrate judge failed to address Jaeger’s COVID-19 related claims

contained in Doc. Nos. 29–32. (See Doc No. 58 at 2505.) These documents—motion for

declaratory judgment (Doc. No. 29), application for injunctive relief (Doc. No. 30),

amended emergency petition for writ of habeas corpus (Doc. No. 31), and motion for

amended and supplemental pleadings (Doc. No. 32), which total over 600 pages—all

relate, in part, to additional claims Jaeger seeks to bring related to COVID-19. Because

Jaeger sought to amend his petition “to include additional [d]efendants … including

additional complaints [and] grievances,” this Court declined to stay Jaeger’s case—as the

magistrate judge recommended—and instead granted Jaeger leave to file an amended

petition. (See Doc. No. 52 at 2446.) Jaeger now seeks to vacate that order or, in the

alternative, asks the Court to grant him an extension of time to “adequately prepare and file



                                             3
    Case: 1:19-cv-02853-SL Doc #: 63 Filed: 07/13/20 4 of 10. PageID #: 2596




meaningful legal papers.” (Doc. No. 60.) Jaeger also requests that the Court “answer the

10 questions he presents” in his motion to vacate. (Id. at 2552.)

          II.     ANALYSIS

         Because the Court granted Jaeger leave to file an amended petition, the only motion

properly before the Court is Jaeger’s motion to vacate (Doc. No. 60); all other motions are

moot. Jaeger’s motion to vacate outlines a number of his grievances related both to this

Court’s order (Doc. No. 52) and the status of his case generally.

         Respondents oppose Jaeger’s motion to vacate and for an extension of time to file

an amended petition, claiming that, rather than complying with the Court’s directive to file

an amended petition, Jaeger “instead continued to clog the Court with six additional

frivolous [filings]….” (Doc. No. 62 at 2591.) Respondents are correct that Jaeger has

seemingly failed to heed this Court’s straightforward directive—to file an amended

petition. Instead, he has filed seven motions. Despite being cautioned that “moving

forward, [he] should refrain from filing frivolous and duplicative motions and documents”

(Doc. No. 52 at 2448), Jaeger has again inundated this Court with unnecessary, confusing,

and distracting filings. This will not be tolerated moving forward. As explained below, the

Court grants Jaeger’s motion for an extension of time (until August 14, 20203) to file an

amended petition. The petition must include all Jaeger’s claims—including those related

to COVID-19—in one freestanding document. The Court will now briefly address some of




3
 Jaeger requests an extension, until August 7, 2020, to file his amended petition. (See Doc. No. 60 at 2552.)
However, out of an abundance of caution, and to ensure Jaeger has sufficient time to prepare his filing, the
Court will permit Jaeger an extra week, until August 14, 2020, to file his amended petition. Jaeger is, of
course, permitted to file his petition at any time prior to the August 14, 2020 deadline.
                                                         4
 Case: 1:19-cv-02853-SL Doc #: 63 Filed: 07/13/20 5 of 10. PageID #: 2597




the grievances asserted in Jaeger’s motion to vacate and for an extension of time (Doc. No.

60).

                     a. Jaeger’s Objections to the R&R

       As mentioned above, Jaeger claims that his objections to the magistrate judge’s

R&R were timely. Even assuming that’s true, Jaeger’s objections are moot because the

Court granted Jaeger’s motion to amend his petition. (See Doc. No. 52.) The magistrate

judge recommended that this Court deny respondent’s motion to dismiss Jaeger’s initial

petition as a mixed petition. Because Jaeger will be filing an amended petition,

respondents’ motion to dismiss, and the magistrate judge’s recommendations related

thereto, are moot.

                     b. Jaeger’s Opposition to Filing an Amended Petition

       Despite filing several documents that make clear that he sought to amend his

petition, Jaeger now makes the bewildering argument that this Court is “intent to prejudice”

him by granting him leave to file an amended petition. (Doc. No. 60 at 2556.) Jaeger claims

that he “already presented this Court with his petition for writ of [h]abeas [c]orpus under

28 USCS [§] 2254 and his amended pleadings for [e]mergency [w]rit of [h]abeas [c]orpus

and [a]pplication for [i]njunctive [r]elief and others (Docs. 28–32) related to the COVID-

19 pandemic.” (Id.) Jaeger asserts that his “28 USCS [§] 2254 petition challenges his

unlawful conviction and sentence … while his amended pleadings under 28 USCS [§] 2241

… challenges the fact, where Jaeger claims that no set of conditions would be sufficient to

protect his [c]onstitutional [r]ights,” related to COVID-19. (Id. 2558.)



                                             5
 Case: 1:19-cv-02853-SL Doc #: 63 Filed: 07/13/20 6 of 10. PageID #: 2598




       But Jaeger’s purported amended emergency petition (Doc. No. 31) is not governed

by 28 U.S.C. § 2241. “‘[R]egardless of the label on the statutory underpinning for [a]

petition, habeas petitions of state prisoners are governed by 28 U.S.C. § 2254,’ not § 2241.”

Makin v. Wainwright, No. 3:20 CV 912, 2020 WL 2770040, at *1 (N.D. Ohio May 29,

2020) (quoting Byrd v. Bagley, 37 F. App’x 94, 95 (6th Cir. 2002)); see Sewell v. Brown,

No. 2:20-cv-77, 2020 WL 3542154, at *1 n.1 (W.D. Mich. June 30, 2020) (“Although

petitioner purports to bring his action under 28 U.S.C. § 2241, habeas corpus actions

brought by ‘a person in custody pursuant to the judgment of a State court’ are governed by

28 U.S.C. § 2254”). Conditions of confinement claims—such as those relating to

conditions within a prison during a pandemic—are typically “properly brought under §

1983 and are not cognizable on habeas review.” Sewell, 2020 WL 3542154, at *2.

However, when a petitioner seeks release from custody, as Jaeger does here (Doc. No. 31-

1 at 1323–24), such a claim is “available only upon habeas corpus review.” Id.

       Because Jaeger’s claims related to COVID-19 are properly brought pursuant to §

2254, the Court granted Jaeger leave to file an amended petition, incorporating all his

claims for relief in one petition. (See Doc. No. 52 at 2246–47). A district court does not

abuse its discretion when it “afford[s] [a petitioner] a reasonable opportunity to comply

with [the] rules by submitting a clean amended complaint….” Portley-El v. Brill, 380 F.

App’x 744, 746 (10th Cir. 2010). As the Court mentioned in its previous order, the purpose

of allowing Jaeger to file an amended petition was to allow for the “efficient[]

adjudicat[ion] [of] Jaeger’s claims.” (Doc. No. 52 at 2448.) Though Jaeger apparently does



                                             6
 Case: 1:19-cv-02853-SL Doc #: 63 Filed: 07/13/20 7 of 10. PageID #: 2599




not see it that way, he nevertheless must comply with the Court’s order to file a clean

amended petition.

                    c. Jaeger’s Opposition to Page Limitations

       Jaeger claims “[t]his Court continues its erroneous decision by limiting Jaeger’s

future filings to 20 pages for dispositive motions and 15 for all others.” (Doc. No. 60 at

2557.) As explained in the Court’s memorandum opinion and order (Doc. No. 52), Jaeger

has repeatedly filed duplicative and erroneous documents in this action, many of which are

hundreds of pages in length. Nevertheless, the restrictions placed on Jaeger’s motions are

the same as those placed on all persons who litigate in this district. See Local Rule 7.1(f).

       Jaeger claims that limiting his amended petition to 20 pages will prejudice him

because his claims “cannot be contained in 20 pages.” (Doc. No. 60 at 2557.) The Court

notes, however, that habeas petitions are distinct from motions and, therefore, are not

subject to the page restrictions outlined in the Local Rules. And while there are no explicit

page restrictions applicable to § 2254 petitions, Williams-El v. Bouchard, No. 05-CV-

70616-DT, 2008 WL 660015, at *1 (E.D. Mich. Mar. 10, 2008), such petitions must still

comply with the Rules Governing Section 2254 Proceedings (“2254 Rules”) and, to the

extent that they are not inconsistent, the Federal Rules of Civil Procedure. See Perez v.

Hemingway, 157 F. Supp. 2d 790, 796 (E.D. Mich. 2001) (“A petition for a writ of habeas

corpus must set forth facts that give rise to a cause of action under federal law or it may

summarily be dismissed.”) To that end, Jaeger’s amended petition is not limited to the page

limitations outlined in the Local Rules, but it must nevertheless meet the requirements of



                                              7
 Case: 1:19-cv-02853-SL Doc #: 63 Filed: 07/13/20 8 of 10. PageID #: 2600




the 2254 Rules and basic pleading requirements, including the short and plain statement

requirement of Rule 8.

                   d. Jaeger’s Questions to the Court

       In his motion to vacate, Jaeger presents a number of questions to the Court intended

to help guide his case moving forward. (Doc. No. 60 at 2552, 2565.) But “[i]t is not the

[C]ourt’s duty, nor would it be proper for the [C]ourt to ‘instruct’ [Jaeger] on how to …

[present or] prosecute his case.” Stanton v. Hutchins, No. 1:10-cv-74, 2010 WL 1418563,

at *6 (W.D. Mich. Apr. 7, 2010). “[T]o the extent that the petitioner is asking this Court

for legal advice with regard to [his] petition or any other matter, it is both inappropriate

and impractical for this Court to render such advice to a party.” Anderson v. Prelesnik, No.

1:08-cv-250, 2010 WL 2011128, at *1 (W.D. Mich. May 19, 2020) (internal quotation

marks and citation omitted); see Pliler v. Ford, 542 U.S. 225, 231, 124 S. Ct. 2441, 159 L.

Ed. 2d 338 (2004) (“District judges have no obligation to act as counsel or paralegal to pro

se litigants.”). That said, the Court seeks to provide Jaeger with clear directives with regard

to filing his amended complaint and, to that end, Jaeger should carefully review this Court’s

order granting him leave to file an amended petition (Doc. No. 52).

       Jaeger is permitted to file an amended petition on or before August 14, 2020. The

amended petition must be filed as one freestanding document and may not append, or seek

to incorporate by reference, any other of his previous filings or petitions. (See id. at 2446.)

To the extent Jaeger interprets filing an amended petition as “start(ing) his pleadings from

the beginning” (Doc. No. 60 at 2565), yes, his previous petition is moot and he must file

one amended petition to include all the claims for which he seeks relief. As mentioned

                                              8
 Case: 1:19-cv-02853-SL Doc #: 63 Filed: 07/13/20 9 of 10. PageID #: 2601




above, the petition must comply with the 2254 Rules and basic pleading standards. As the

Court made clear in its memorandum opinion and order (Doc. No. 52), the Court will not

consider any previously-filed motions, as they are now moot.

       Jaeger also requests a “notice of filings so he can refrain from duplicate filings and

instead refer to a document number in subsequent filings[.]” (Doc. No. 60 at 2565.) As the

Court seeks to limit further confusion and unnecessary filings in the case, the Clerk of

Court is directed to include a printed copy of the docket with the mailing of this order to

Jaeger. The Court cautions Mr. Jaeger, however, that all previous filings are moot and, as

the Court has made abundantly clear, he may not append, or seek to incorporate by

reference, any previous filings in his amended petition.

       The following amended case management plan will govern the proceedings:

       1. Jaeger is permitted to file an amended petition on or before August 14, 2020.

       2. Respondent’s answer/return of writ to Jaeger’s amended petition is due forty-

           five (45) days after the filing of the amended petition, that is, on or before

           September 28, 2020.

       3. Jaeger will have thirty (30) days from the filing of respondent’s answer/return

           of writ to reply thereto by filing a traverse, that is, on or before October 28,

           2020.

       4. Respondent will have fifteen (15) days from the filing of Jaeger’s traverse to

           respond thereto by filing a sur-reply, that is, on or before November 12, 2020.

No further extension will be granted. If Jaeger fails to file his amended petition on or

before August 14, 2020, his case will be dismissed for failure to prosecute.

                                             9
 Case: 1:19-cv-02853-SL Doc #: 63 Filed: 07/13/20 10 of 10. PageID #: 2602




       III.    CONCLUSION

       For the reasons stated herein, Jaeger’s motion to vacate is DENIED in part and

GRANTED in part. Jaeger is granted an extension of time to file his amended habeas

petition until August 14, 2020. The Clerk is directed to include a printed copy of the docket

in this case when it mails a copy of this order to Mr. Jaeger. All other pending motions in

this case are DENIED as moot.

               IT IS SO ORDERED.


 Dated: July 13, 2020
                                                  HONORABLE SARA LIOI
                                                  UNITED STATES DISTRICT JUDGE




                                             10
